Per Curiam:

Although the evidence was slight, there was some which tended to support the averments of the petition in avoidance of the statute of limitations. It does not appear from the evidence that an examination of the public recoups would have brought constructive notice to the appellants of the alleged fraud. Therefore the demurrer should have been overruled. The appellants should have been permitted to prove that E. S. Hamaker’s wife was his agent to make inquiries of the appellee with reference to the property belonging to the estate, and that, upon her return home, she communicated to him the result of her inquiries. The objection to the introduction of evidence on behalf of E. S. Hamaker should have been overruled.
The judgment is reversed and the cause remanded, with directions to overrule the demurrer and proceed in accordance herewith.